 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RONNELL DUNN,                                       Case No.: 19cv1554 LAB (MSB)
12                                     Petitioner,
                                                         ORDER GRANTING MOTION TO
13   v.                                                  PROCEED IN FORMA PAUPERIS
14   JOSE GASTELO, Warden, el al.,
15                                   Respondents.
16
17         On August 16, 209, Petitioner, a state prisoner proceeding pro se, submitted a
18   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, together with a request
19   to proceed in forma pauperis. (ECF Nos. 1-2.) The Court denied the motion to proceed
20   in forma pauperis because Petitioner had failed to provide the Court with sufficient
21   information to determine Petitioner’s financial status. The case was dismissed without
22   prejudice and with leave to amend on August 22, 2019 and Petitioner was given until
23   October 28, 2019 to either pay the $5.00 filing fee or provide adequate proof of his
24   inability to pay the fee.
25         On October 24, 2019, Petitioner filed a second motion to proceed in forma
26   pauperis together with a trust account statement which shows that Petitioner has $0.00 on
27   account at the California correctional institution in which he is presently confined.
28   Petitioner cannot afford the $5.00 filing fee. Thus, the Court GRANTS Petitioner’s

                                                     1
                                                                                19cv1554 LAB (MSB)
 1   application to proceed in forma pauperis, and allows Petitioner to prosecute the above-
 2   referenced action without being required to prepay fees or costs and without being
 3   required to post security. The Clerk of the Court shall file the Petition for Writ of Habeas
 4   Corpus without prepayment of the filing fee.
 5         IT IS SO ORDERED.
 6   DATED: November 18, 2019               _________________________________________
 7                                           Hon. Larry Alan Burns
 8                                           Chief Judge, United States District Court
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                19cv1554 LAB (MSB)
